Citation Nr: 0333377	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  95-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected residuals of a stab wound of the left knee.

2.  Entitlement to secondary service connection for 
orthopedic disabilities of the left knee, right knee, and 
left hip, claimed as due to service-connected residuals of a 
stab wound of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions which denied an increased 
(compensable) rating for service-connected residuals of a 
stab wound of the left knee, and denied secondary service 
connection for orthopedic disabilities of the left knee, 
right knee, and left hip (all claimed as due to service-
connected residuals of a stab wound of the left knee).


FINDINGS OF FACT

1.  Service-connected residuals of a stab wound of the left 
knee are manifested by a small asymptomatic scar that does 
not cause functional impairment.

2.  Orthopedic disabilities of the left knee, right knee, and 
left hip began years after service, were not caused by any 
incident of service, and were not caused or permanently 
worsened by service-connected residuals of a stab wound of 
the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected residuals of a stab wound of the left knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.118, Diagnostic Code 7804 (2002 and 2003).

2.  Orthopedic disabilities of the left knee, right knee, and 
left hip were not incurred in or aggravated by active 
service, and they are not proximately due to or the result of 
service-connected residuals of a stab wound of the left knee.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from February 1959 to 
February 1961.  Service medical records show that he suffered 
a contusion of the feet and a mildly sprained left ankle in a 
football game in September 1959.  He fell and bruised his 
right hip in February 1960.  He suffered a laceration of the 
left knee in March 1960, which was sutured and closed.  The 
wound was infected, and he was given antibiotics for several 
days.  At separation, the veteran did not have any problems 
with his knees, legs, or hips.  

The veteran underwent right knee surgery in 1975 following a 
recent fracture of the right tibial plateau.

On complaint of injuring his right knee, the veteran was 
privately treated in April 1988 for a possible infection of 
the right knee.  X-rays showed no recent fracture, but there 
was evidence of a metallic screw in the proximal tibia and of 
marked degenerative osteoarthritic appearance of the lateral 
tibial plateau with sclerosis and presumably some 
cartilaginous calcification.  

During VA hospitalization for alcohol dependence from 
December 1989 to February 1990, the veteran was status post 
an injury to the right knee, but no other orthopedic 
abnormalities involving the lower extremities were noted.

An August 1990 VA X-ray showed moderate degenerative disease 
of the right knee, as well as generalized osteopenia.  

In November 1990, the RO granted service connection and a 0 
percent rating for residuals of a stab wound of the left 
knee.  

According to a May 1991 letter, a lawyer wrote that he was 
representing the veteran in a personal injury action for 
injuries sustained in an accident in 1975; the lawyer stated 
that the veteran had injured his knee as a result of the 1975 
accident.

The veteran reported that his leg gave out in July 1991, 
causing him to fall and injure his right knee.  

In September 1991, the RO denied service connection for a 
right knee condition claimed as secondary to the service-
connected residuals of a stab wound of the left knee.  

He was being followed for arthritis of both knees in July 
1992.  He complained of left knee instability in August 1992.  
He had degenerative joint disease of the right knee (on X-
ray) and patellofemoral pain in the left knee (which was 
normal on X-ray).  It was also noted that he was status post 
stab wound to the left knee in 1960.  

The veteran fell down stairs in March 1993 and suffered a 
compression type left tibial plateau fracture, with resulting 
left knee pain.  Other records state that the veteran 
reported tripping or slipping on ice.  A CT scan of the lower 
extremities showed intra-operative fixation of an old 
depressed fracture of the right lateral tibial plateau and a 
new depressed fracture of the left tibial plateau.  A March 
1993 pelvis X-ray showed a slight deformity of the right 
iliac bone, consistent with old trauma.  (During this 
hospitalization, he was also found to have multiple vessel 
disease and coronary artery disease, and he underwent bypass 
surgery.)

In April 1993, the veteran filed a claim with the RO, seeking 
service connection for a fracture of the left knee and 
tendons and for arthritis of both legs.  In June 1993, he 
also filed a claim, indicating that his left knee condition 
had worsened.  

The veteran reinjured his left knee in November 1993, when he 
fell on ice.  

In January 1994, the veteran was hospitalized for a left 
intertrochanteric hip fracture secondary to a fall; it was 
noted that he had a history of a left knee tibial plateau 
fracture and that his left knee had given way.  He underwent 
open reduction and internal fixation of the left hip in 
February 1994.  A February 1994 X-ray shows osteoarthritis of 
the right knee.  March 1994 X-rays showed an old depressed 
fracture of the left tibial plateau.  

The veteran reportedly fell at home in May 1994, suffering 
abrasions on both knees and left forearm.  He had 
significantly decreased muscle strength in the left knee and 
much left knee crepitation.  

In September 1994, the veteran was admitted to a VA hospital 
for severe left knee osteoarthritis and painful left hip.  He 
underwent left total knee replacement and hardware was 
removed from the painful left hip.  (The surgery had been 
postponed due to the discovery of severe atherosclerosis and 
the need for coronary artery bypass graft surgery prior to 
further orthopedic surgery.)  During rehabilitation, it was 
noticed that he had a half inch leg length discrepancy on the 
left leg.  During hospitalization, his left knee scar healed 
completely.

Medical records from 1994 and 1995 show that the veteran was 
followed for post-operative left foot drop and a half inch 
left leg length discrepancy.  

The veteran's wife wrote in June 1995 that he developed left 
knee pains while driving a delivery truck several months 
after service, and that thereafter the left knee would swell.  
She stated that private doctor had stated the left knee bone 
was chipped.  She stated that the left knee pain and problems 
had continued and that he was now impaired by the condition.  
A friend wrote in June 1995 that he had helped the veteran in 
the late 1960s and early 1970s because of left knee edema 
that made it difficult to stand.

A VA doctor wrote in June 1995 that the veteran had sustained 
peroneal nerve damage after orthopedic surgery to the hip and 
knee.  

The veteran testified at an RO hearing in September 1995.  He 
said that he was stabbed in the left knee with a bayonet 
during an accident in service while he was passing by a 
training exercise.  He said he was treated for his left knee 
in the years immediately following service but that records 
of that treatment were no longer available as the doctors had 
died.  He said he did not seek any further medical treatment 
for the condition until 1975.  The veteran stated that his 
left knee would give way and that it eventually weakened to 
the point where he injured the left knee in 1975.  He also 
stated that a VA doctor had told him that he had developed 
arthritis in the left knee due to the in-service stab wound.    

A VA doctor wrote in April 1996 that the veteran was status 
post fracture of the left hip and knee and that he was 
disabled secondary to deformity of the upper femur and 
osteoarthritis of the left hip.  He also was status post left 
total knee replacement for post-traumatic osteoarthritis.

A VA doctor opined in an April 1996 memorandum that the 
veteran's left knee and left hip disabilities were not 
related to service including the laceration of his left knee.  
It was noted that the vetean developed left foot drop as the 
proximate unwanted result of VA knee surgery in 1994.

On December 1996 VA peripheral nerves examination, the 
veteran was diagnosed with left common peroneal nerve palsy 
secondary to peri-surgical trauma due to knee surgery.  

In a March 1997 rating decision, the RO awarded compensation 
under 38 U.S.C.A. § 1151 for left common peroneal nerve palsy 
with foot drop due to VA surgical treatment.

The veteran underwent left total hip arthroplasty in 
September 1998; the left intertrochanteric hip fracture had 
healed, but he had some flattening of the femoral head with 
joint space narrowing.    

VA medical records from 1998 through 2002 show that the 
veteran continues to have multiple medical problems, 
including a gait abnormality and a history of osteoporosis 
with multiple fractures from falls.  He continues to undergo 
physical therapy for these problems.  The records also 
indicate that the veteran has been reporting progressive pain 
of the left hip and left knee since the total left hip 
arthroplasty and the total left knee replacement.

A June 1998 X-ray shows advanced avascular necrosis of the 
left femoral head on examination of the left hip; there also 
is an old healed intertrochanteric fracture of the left hip.  
Aseptic necrosis of the left femoral head had not previously 
been seen. 

In September 1998, it was noted that the veteran had been 
drinking heavily as recently as that year; alcohol was noted 
on his breath, and he was also described as an unreliable 
historian.  

In October 1998, an attending VA doctor wrote that the 
veteran had attributed his severe osteoarthritis to his 
service-connected left knee condition.  The veteran also 
reported that the pain and instability associated with 
buckling and giving out of his knees had caused him to 
overuse his right leg and had caused low back pain.

A January 1999 X-ray continues to show osteoarthritis of the 
right knee. 

October 1999 X-rays do not show evidence of a right total 
knee replacement, but they do show evidence of an old 
fracture of the lateral tibial plateau with surgical screw in 
place.  In October 1999, it was noted that the veteran had a 
shorter right leg (longer left leg) and left foot drop due to 
left hip surgery the prior year.

A November 1999 VA general medical examination noted a past 
medical history of a stab wound to the left knee in 1960, and 
left foot drop.  

On VA examination of the joints in November 1999 noted the 
in-service stab wound, as well as a right knee fracture due 
to a fall in 1975, and a reinjury of the left knee after a 
new fall in 1976.  Occasional left knee instability was 
noted; he also had mild anterior laxity of the left knee.  On 
objective examination, there was a well healed one inch stab 
wound scar on the left knee, as well post-operative scars of 
the right knee and left hip.  The right leg was half an inch 
shorter than the left leg.  Range of motion was from 0 to 120 
degrees on the right knee and from 0 to 95 degrees with pain 
on the left knee; he also had some limitation of motion of 
the left hip due to pain.  Diagnoses were status post total 
knee replacement for post-traumatic osteoarthritis with foot 
drop; status post left total hip replacement secondary to 
fracture; and status post open reduction internal fixation 
for right tibial plateau fracture.  

On VA neurological examination in November 1999, the veteran 
said that his left leg gave way in 1996, resulting in left 
knee and hip surgeries thereafter.  He also reportedly 
developed left foot drop in 1996.  The diagnosis was peroneal 
nerve incomplete paralysis secondary to 1996 surgery on the 
left lower extremity.  He was deemed disabled due to the foot 
drop and knee and hip pain secondary to degenerative joint 
disease.  

The veteran was given a VA scars examination in February 
2000.  He had a 13 inch linear scar on the left knee and a 2 
centimeter by 2 centimeter scar below the left knee.  Range 
of motion was decreased.  He had minimal numbness; there was 
no adherence, ulceration, underlying tissue loss, 
inflammation, or keloid formation. 

On treatment in December 2000 and February 2001, the veteran 
was seen for follow-up of a total left knee replacement and 
total left hip arthroplasty.  In February 2001, he also 
twisted his left ankle.  X-rays showed a nondisplaced 
fracture of the distal fibula; there also was bone 
demineralization.  

The veteran injured his back in a fall in June 2001.  
Examination revealed compression fractures of several 
thoracic and lumbar vertebrae that were of unknown age; there 
also was demineralization of the bones.  He fell again in 
September 2001; he reported that he was at home when he felt 
his legs give way.  He suffered a right displaced femoral 
neck fracture.  

The veteran underwent osteoporosis screening in December 
2001.  However, due to bilateral hip replacements and lumbar 
fractures and other pathology, bone mineral density 
measurements could be performed only at L4; at that level, 
measurements were compatible with spinal osteopenia.

The veteran was given a VA joints examination in October 
2002.  The examining doctor opined that it was as likely as 
not that left total hip replacement, left total knee 
replacement, right hip hemiarthroplasty, and post-traumatic 
osteoarthritis of the right knee were related to the old left 
knee stab wound, but only if the veteran's history of left 
knee giving way caused all those falls.  The examiner also 
cautioned that it was also known that all those falls were 
due to a history of alcohol abuse.  

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statements of the case, and the supplemental statements 
of the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Pertinent records and medical examinations have 
been obtained.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Increased (compensable) rating for service-connected 
residuals of stab wound of the left knee.

Service connection and a 0 percent are in effect for service-
connected residuals of a stab wound of the left knee.  

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The service-connected residuals of a stab wound of the left 
knee are rated under the criteria for scars.  As discussed 
below, the Board finds that orthopedic problems of the left 
knee are not service-connected.

The Board notes that the regulations governing evaluations of 
scars were revised during the pendency of this claim.  67 
Fed. Reg. 49,590 (2002) (effective August 30, 2002).  Under 
the old criteria, a 10 percent rating may be assigned for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Under the new criteria, a 10 percent rating may be 
assigned for superficial scars which are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
When the requirements for a compensable rating under this 
code are not shown, a 0 percent rating is assigned.  
38 C.F.R. § 4.31.

The historical and recent medical records show that the left 
knee stab wound in service resulted in only a small scar, and 
the medical records indicate that such scar is not tender and 
painful.  The service-connected left knee scar is 
asymptomatic and properly rated 0 percent.  The veteran has 
other scarring about the left knee, but such is from injury 
and surgery after service and is not part of the service-
connected condition.

The weight of the credible evidence establishes that service-
connected residuals of a left knee stab wound are 
noncompensable.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

B.  Secondary service connection for orthopedic disorders 
of the left knee, right knee, and left hip

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, such as arthritis, which are 
manifest to a compensable degree within the year after active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes cases where an established 
service-connected disorder results in an additional increment 
of disability of another condition.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The medical evidence shows that orthopedic disorders of the 
left knee, right knee, and left hip were not present during 
the veteran's 1959-1961 active duty or for many years later, 
and the medical evidence does not link these conditions to 
any incident of service.  There is no basis for direct 
service connection.

The veteran primarily argues that secondary service 
connection is warranted for orthopedic disorders of the left 
knee, right knee, and left hip; he maintains these problems 
are due to his service-connected residuals of a stab wound of 
the left knee.  

Historical evidence shows that the veteran sustained multiple 
orthopedic injuries in the years after service, and these 
were unrelated to the service-connected residuals of a stab 
wound of the left knee.  For example, he sustained right knee 
injury in a 1975 accident.  In 1993, he fractured the left 
tibial plateau in a fall down stairs or on ice, depending on 
the account.  He also fractured his left hip in a fall in 
1994.  He also had arthritis of multiple joints years after 
service.  He has required surgeries for the post-service 
injuries and arthritis of these joints.  In 1996 a VA doctor 
opined that the left knee and left hip disabilities were not 
related to service including the service-connected left knee 
stab wound.  In 2002 a VA doctor opined that left total knee 
replacement, right knee arthritis, and left total hip 
replacement might be related to the old stab wound to the 
left knee, but only if the history of left knee giving way 
had caused the falls.  The Board notes that historical 
records indicate that there were no injuries to the left 
knee, right knee, or left hip due to the service-connected 
residuals of a stab wound of the left knee.  It follows that 
the conditional medical opinion by the VA examiner in 2002 
does not support secondary service connection for orthopedic 
disorders of the left knee, right knee, and left hip.  As the 
veteran is a laymen, he does not have competence to give a 
medical opinion on diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The weight of the credible establishes that orthopedic 
disorders of the left knee, right knee, and left hip were not 
caused or permanently worsened by the service-connected 
residuals of a stab wound of the left knee.  Orthopedic 
disorders of the left knee, right knee, and left hip are not 
proximately due to or a result of a service-connected 
disability, and secondary service connection under 38 C.F.R. 
§ 3.310 is not in order.

The preponderance of the evidence is against the claims for 
service connection for orthopedic disorders of the left knee, 
right knee, and left hip.  Thus the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER


An increased (compensable) rating for service-connected 
residuals of a stab wound of the left knee is denied.

Service connection for orthopedic disorders of the left knee, 
right knee, and left hip is denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



